Citation Nr: 1009249	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
arthritis and degenerative disc disease of the lumbosacral 
spine. 

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee. 

3.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty March 
1953 to March 1955.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a February 2008 rating 
decision by the Philadelphia, Pennsylvania Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In February 
2010, the Veteran and his friend, M.S., testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

During the February 2010 videoconference hearing, the Veteran 
testified that he has received medical treatment for his back 
and left knee from the Wilkes-Barre, Pennsylvania VA Medical 
Center (VAMC) as recently as the summer of 2009.  However, 
only VA treatment records dated through December 2007 are 
present within the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
should obtain and associate with the claims file all 
outstanding VA records.

Moreover, the most recent (April 2009) VA examination report 
is not adequate for rating purposes.  The examination report 
simply does not address all pertinent disability factors set 
forth in 38 C.F.R. §§ 4.40, 4.45.  Specifically, the examiner 
did not assess functional impairment (due to pain, weakness, 
etc.) in terms of additional degrees of limitation of motion 
of the left knee.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  (At the time of the April 2009 VA examination, the 
Veteran indicated that he was unable to perform range of 
motion testing for his spine because of "discomfort.")  In 
addition, the Veteran and his friend testified in February 
2010 that the Veteran's physical condition had deteriorated 
in the past year, and his pain had gotten worse.  Hence, 
another VA examination for these disabilities is indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain records of 
evaluation and/or treatment of the 
Veteran's left knee and low back 
disabilities from the Wilkes-Barre VAMC 
since December 2007.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
these records, a notation to that effect 
should be inserted in the  file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
afforded a VA Spine examination to 
ascertain the severity of the arthritis 
and degenerative disc disease of the 
lumbosacral spine.  All indicated tests 
and studies are to be performed, and a 
goniometer is to be used to measure range 
of motion.  Prior to the examination, the 
claims file and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Spine Examination, revised on April 20, 
2009.  A copy of that worksheet is to be 
provided the physician.

3.  The Veteran also should be afforded a 
VA orthopedic examination to determine 
the current severity of his left knee 
arthritis and instability.  His claims 
file must be reviewed by the physician in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examination must be conducted following 
the protocol found in VA's Disability 
Examination Worksheet for VA Joints 
(Shoulder, Elbow, Wrist, Hip, Knee, and 
Ankle), revised on December 9, 2009.  A 
copy of that worksheet is to be provided 
the physician. The physician should 
indicate whether a goniometer was used in 
the performance of the various 
examinations.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be afforded the 
opportunity to respond.   Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


